                       Case 8:21-cv-00302-JVS-KES Document 39-2 Filed 06/21/21 Page 1 of 2 Page ID #:784



                                       1   REID E. DAMMANN, SBN: 249031
                                           rdammann@grsm.com
                                       2   JULIANA C. FERRAZ, SBN:293851
                                           jferraz@grsm.com
                                       3   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendants
                                           JAMES R. LING and ETEREO SPIRITS, LLC
                                       7
                                       8
                                       9                      UNITED STATES DISTRICT COURT
                                      10                     CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   ETEREO SPIRITS, LLC, a New Mexico          CASE NO. 8:21-cv-00302-JVS-KES
                                           limited liability company, and ARTHUR
      Los Angeles, CA 90071




                                      13   KELLER, an individual, and LOUISA
                                           TAADOU, an individual                      DECLARATION OF JULIANA C.
                                      14                                              FERRAZ IN SUPPORT OF
                                                                  Plaintiffs,         DEFENDANTS’ MOTION TO
                                      15                                              DISMISS FIRST AMENDED
                                                vs.                                   COMPLAINT PURSUANT TO
                                      16                                              FRCP 12(b)(6)
                                      17   JAMES R. LING, an individual, and          Date:      July 26, 2021
                                           ETEREO SPIRITS, LLC, a California          Time:      1:30 p.m.
                                      18   limited liability company,                 Judge:     Hon. James V. Selna
                                                                                      Ctrm:      10c
                                      19
                                                                  Defendants.         Presiding Judge:
                                      20                                              Honorable James V. Selna
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                -1-
                                               DECLARATION OF JULIANA C. FERRAZ IN SUPPORT OF DEFENDANTS’
                                              MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO FRCP
                                                                          12(b)(6)
                       Case 8:21-cv-00302-JVS-KES Document 39-2 Filed 06/21/21 Page 2 of 2 Page ID #:785



                                       1                       DECLARATION OF JULIANA C. FERRAZ
                                       2
                                       3         I, Juliana C. Ferraz, declare as follows:
                                       4         1.     I am an attorney at law licensed to practice before all of the courts of
                                       5   the State of California and before this Court. I am an attorney with Gordon Rees
                                       6   Scully Mansukhani, LLP, counsel of record for Defendants James R. Ling, an
                                       7   individual, and Etereo Spirits, LLC, a California limited liability company in this
                                       8   action. Except as otherwise indicated, I have personal knowledge of the following
                                       9   facts and, if called and sworn as a witness, I could and would completely testify.
                                      10         2.     Pursuant to Local Rule 7-3, on June 14-15, 2021, I met and conferred
                                      11   with Plaintiffs’ counsel Ryan Carreon regarding filing a motion to dismiss all
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   causes of action.
      Los Angeles, CA 90071




                                      13         I declare under penalty of perjury under the laws of the State of California
                                      14   and Federal Laws that the foregoing is true and correct.
                                      15
                                      16         Executed this 21st day of June, 2021, at Irvine, California.
                                      17
                                      18                                          By:     /s/ Juliana C. Ferraz
                                                                                          Juliana C. Ferraz
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    -2-
                                               DECLARATION OF JULIANA C. FERRAZ IN SUPPORT OF DEFENDANTS’
                                              MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO FRCP
                                                                          12(b)(6)
